Citation Nr: 0707392	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  06-21 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from January 18, 2005 to January 
20, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from March 1948 to June 1951.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought payment 
or reimbursement for unauthorized treatment expenses incurred 
over the period of January 13, 2005 to January 20, 2005.  
Thereafter, a determination in April 2006 approved the 
veteran's claim for the period of January 13, 2005 to January 
17, 2005 only.  The veteran has continued his appeal.  The 
veteran is in receipt of a total disability rating for 
compensation purposes based on individual unemployability.  


FINDINGS OF FACT

1.  A March 2005 Department of Veterans Affairs Medical 
Center (VAMC) determination denied eligibility for payment of 
expenses incurred for the period of January 13, 2005 to 
January 20, 2005 on the basis that the services were non-
emergent and that a VA facility was feasibly available.  

2.  An April 2006 VAMC determination approved payment for the 
period of January 13, 2005 to January 17, 2005 under 
38 U.S.C.A. § 1728 noting that the VA facility in Bay Pines 
was on a divert status during that time and was not 
available.

3.  The April 2006 VAMC determination did not approve payment 
for the period of January 18, 2005 to January 20, 2005 on the 
basis that the veteran's condition had stabilized and that a 
VA facility was feasibly available as of January 18, 2005.

4.  For the period of January 18, 2005 to January 20, 2005, 
even if the veteran's condition had been stabilized, the 
record shows further care was required to improve the 
veteran's condition to the extent that further care was no 
longer required to satisfy the purpose for which it was 
initiated.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran at a private facility between January 18, 2005 
and January 20, 2005, have been met.  38 U.S.C.A. §§ 1728, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.53, 17.120 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that as this case will be decided as a 
matter of law based on essentially undisputed facts, the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), is 
arguably not applicable here.  The Board additionally notes 
that as a result of the Board's decision to grant the benefit 
sought, any failure to notify and/or develop the claim under 
the VCAA cannot be considered prejudicial to the appellant.

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at Sun Coast Hospital 
between January 18, 2005 and January 20, 2005.  He has argued 
that on the day of admission, he was told by the ambulance 
driver that the VA facility at Bay Pines was not available 
and that he was therefore transported to the private hospital  
While the VAMC has recently approved reimbursement for the 
period of January 13, 2005 to January 17, 2005, it has not 
found the veteran eligible to payment for the remaining 
period based on certain provision found in 38 C.F.R. § 17.53, 
finding that the veteran's condition had stabilized as of 
January 18, 2005, and that VA facilities were feasibly 
available as of that date.  

38 C.F.R. § 17.53 provides that in those instances where care 
in public or private hospitals at VA expense is authorized 
because a VA or other Federal facility was not feasibly 
available, as defined in this section, the authorization will 
be continued after admission only for the period of time 
required to stabilize or improve the patient's condition to 
the extent that further care is no longer required to satisfy 
the purpose for which it was initiated.  

First, it must be determined whether VA facilities were 
feasible available.  In this regard, the originating agency 
has stated for the record that the Bay Pines VAMC was on a 
divert status from January 13-17 and that VA facilities were 
not feasible available; thus, the veteran was found to be 
eligible for payment of medical expenses on those dates.  It 
was further determined that as of January 18, Bay Pines was 
taking in patients and that that medical facility was 
therefore feasible available.  The Board disagrees.  The 
veteran was told prior to initial admission that the Bay 
Pines VAMC was not available and the VA facility was 
immediately notified of the veteran's admission to the 
private hospital.  Of record is a copy of a FAX sent to Bay 
Pines on January 14 whereby VA was told of the admission and 
it was indicated that the veteran was requesting a transfer 
when a bed became available.  Although the VAMC was obviously 
aware of his admission, there is no evidence that the veteran 
was ever informed that as of January 18, the VAMC was 
available.  Given the failure to inform the veteran of the 
VA's availability even though a transfer had been requested, 
it cannot be said that the medical facility was actually 
available to him.  

Thus, the Board further finds that as of January 18, 2005, 
even if it were to conclude that the veteran's condition was 
medically stable as of that date, the veteran's would still 
be eligible for payment between January 18, 2005 and January 
20, 2005, if it is determined in the alternative that 
continued private hospital care was required to satisfy the 
purpose for which care was initiated.  In this regard, the 
Board has examined the private hospital records for the 
remaining dates in question, and significantly, notes that as 
of January 17, 2005, the veteran asserted that his back pain 
was worse, that he was to continue to undergo pain 
management, and that magnetic resonance imaging was to be 
undertaken.  The summary of hospitalization reflects that the 
veteran had a fall on January 18 hitting his head.  CT scan 
was ordered and on the following day it was noted that the 
veteran was to be transferred to a skilled nursing facility 
which was accomplished on January 20.  Under the 
circumstance, it would appear that the evidence is at least 
in equipoise as to whether continued hospital care was 
required for the duration of his hospital stay.  

Therefore, giving the veteran the benefit of the doubt, the 
Board will conclude that the use of a VA facility was not yet 
feasibly available over the period of January 18, 2005 to 
January 20, 2005, and that since the veteran therefore 
continued to meet all of the criteria required for 
reimbursement of medical expenses under 38 U.S.C.A. § 1728 
for the period of January 18, 2005 to January 20, 2005, the 
Board finds that appellant is also eligible for reimbursement 
of the expenses incurred at Sun Coast Hospital for this 
remaining time period.


ORDER

Entitlement to reimbursement or payment for the reasonable 
expenses associated with the treatment received by the 
veteran at a private medical facility between January 18, 
2005 and January 20, 2005, is granted.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


